         Case 1:21-cr-00131-PLF Document 34-1 Filed 05/03/21 Page 1 of 1




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    May 3, 2021


Eugene Ohm, Esq.
Assistant Federal Public Defender
Federal Public Defender for the District of Columbia
625 Indiana Avenue, NW , Suite 550
Washington, DC 20004

       Re:     United States v. Jason Gerding
               Case No. #: 1:21-cr-00131-PLF

Dear Mr. Ohm:

        I write to respond to your April 27, 2021 letter requesting a Bill of Particulars as to
Counts One and Two in the Information. The Information in this case contains a plain, concise,
and definite statement of the essential facts constituting each charged offense and complies with
Rule 7 of the Federal Rules of Criminal Procedure. The Complaint and previously produced
discovery provide still further information about the charges brought against your client. To the
extent you seek additional discovery regarding the defendant’s conduct, the government
anticipates providing additional documents and materials in future discovery productions. Given
these facts, a Bill of Particulars is unwarranted.

       If you have any questions about the status of discovery, or questions about the materials
previously provided, please feel free to contact me.

                                                    Sincerely,


                                                    /s/Anthony L. Franks
                                                    Anthony L. Franks
                                                    Assistant United States Attorney
